Mr. PRESIDING JUSTICE SIMKINS delivered the opinion of the court: Defendant, Howard Wilson, appeals from his conviction pursuant to a guilty plea of the offense of burglary and from a sentence imposed of 3 to 10 years’ imprisonment to be served concurrently with another burglary conviction. The only issue raised before this court is whether the trial court substantially complied with Supreme Court Rule 402(a) (2) (Ill. Rev. Stat. 1973, ch. 110A, par. 402) in failing to admonish defendant of the minimum sentences of conditional discharge and periodic imprisonment. We note that defendant was admonished as to the minimum and maximum terms of imprisonment prescribed by law. We find our decisions in People v. Butchek, 22 Ill.App.3d 391, 317 N.E.2d 148, and People v. Wills, 23 Ill.App.3d 25, 319 N.E.2d 269, to be dispositive of this issue. Hence, the trial judge need not inform a defendant of the sentencing alternatives of conditional discharge and periodic imprisonment, and Supreme Court Rule 402(a)(2) was fully complied with in the instant situation. Also see People v. Krantz, 58 Ill.2d 187, 317 N.E.2d 559. Accordingly, for the reasons stated above the judgment of the circuit court of Sangamon County is affirmed. Judgment affirmed. CRAVEN and GREEN JJ., concur.